Citation Nr: 0003378	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-47 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for a left shoulder 
disorder.  

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the right ulna, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from December 1969 
to December 1973 and from August 1990 to July 1992 with 
additional periods of active duty for training and/or 
inactive duty for training.  This matter came before the 
Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a February 1993 rating decision of the Winston-
Salem, North Carolina Regional Office (hereinafter "the 
RO") which, in pertinent part, granted service connection 
for residuals of a fracture of the right ulna and assigned a 
10 percent disability evaluation.  Service connection was 
denied for a left knee disorder, a right knee disorder and 
for a left shoulder disorder.  A December 1994 rating 
decision increased the disability evaluation for the 
veteran's service-connected right wrist disorder to 20 
percent effective July 8, 1992.  The veteran is presently 
represented in this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Competent evidence reflecting the current existence of a 
left knee disorder has not been presented.  

3.  Competent evidence reflecting the current existence of a 
right knee disorder has not been presented.  

4.  There is no competent evidence linking the veteran's 
present left shoulder disorder to his periods of service.  

5.  The veteran's right wrist disorder is productive of no 
more than nonunion of the ulna in the lower half of the major 
upper extremity, with 60 degrees of flexion and 50 degrees of 
extension, and pain in the wrist joint.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left knee disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

2.  The claim for entitlement to service connection for a 
right knee disorder is not well-grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999).  

3.  The claim for entitlement to service connection for a 
left shoulder disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

4.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a fracture of the right ulna have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5211, 5212, 5213, 5215, 7803, 7804 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
an increased evaluation for his service-connected residuals 
of a fracture of the right ulna is well-grounded and that all 
relevant facts have been properly developed.  As discussed 
below, the Board finds that the veteran's claims for service 
connection for a left knee disorder, a right knee disorder 
and for a left shoulder disorder are not well-grounded and 
that, therefore, there is no further duty to assist the 
veteran with development of such claims.  

I.  Service Connection for a Left Knee Disorder and for a 
Right Knee Disorder

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  The disease entity 
for which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that he was 
seen in December 1970 following an injury to the right upper 
leg, just above the knee.  The impression was contusion.  A 
January 1971 entry also related an impression of contusion.  
A March 1971 entry noted that the veteran was seen with 
complaints of a painful left knee on prolonged standing.  The 
impression was painful left knee with the need to rule out 
post-traumatic arthritis.  An April 1971 entry indicated an 
impression of a painful left knee with the etiology unknown.  
A May 1971 entry noted that the veteran complained of pain in 
both knees.  The impression, at that time, was mild 
chondromalacia, bilaterally, with no evidence of internal 
derangement.  An August 1971 entry indicated an impression of 
chondromalacia, mild.  A December 1971 entry also noted that 
the veteran had bilateral chondromalacia of the knees.  

A March 1992 consultation report noted that the veteran 
complained of continuing, intermittent knee pain and had been 
previously diagnosed with chondromalacia.  It was noted that 
X-rays showed normal knees.  The impression was normal knees.  
The examiner stated that he could not explain the veteran's 
pain based on the physical findings.  A July 1973 entry noted 
that the veteran twisted his knee playing basketball and was 
in a great deal of pain.  The impression was sprained knee.  
The veteran was given a cylinder cast for three weeks.  An 
August 1973 examination report noted that the veteran had a 
cylinder cast of the left leg.  It was further noted that the 
veteran had bursitis of the knees.  A May 1988 treatment 
entry, apparently during a period of reserve duty, noted that 
the veteran had bilateral bursitis of the knees.  The veteran 
reported that his knees were hurting a little, but were not a 
problem.  The assessment was overuse syndrome.  A September 
1989 examination report, apparently for reserve purposes, 
noted that the veteran had a trick left knee occasionally, 
with no problems presently.  There was also a notation that 
the veteran's lower extremities were normal.  

The veteran underwent a VA general medical examination in 
September 1992.  It was noted that the veteran gave a vague 
history of knee problems for about fifteen years.  The 
examiner reported that the range of motion and stability of 
the veteran's knees were normal.  The diagnoses included 
history of bursitis of the knees with a normal physical 
examination and left knee unremarkable on physical 
examination.  A September 1992 radiological report, as to the 
veteran's knees, indicated that no significant pathological 
findings were noted.  

Private treatment records dated from September 1992 to May 
1993 indicated that the veteran was treated for several 
disorders.  VA treatment records dated from October 1992 to 
June 1993 also referred to treatment for various disorders.  

At the June 1993 hearing on appeal, the veteran testified 
that he had problems with his knees all the time.  The 
veteran reported that during service he was a "loadmaster" 
at an airport and that he had to do a lot of bending, 
pulling, stooping and crawling, and that he would bump his 
knees.  He stated that he had noticed slight swelling of his 
knees.  The veteran reported that his knees were worse in 
cold weather.  

VA treatment records dated from October 1993 to February 1996 
indicated that the veteran continued to receive treatment for 
multiple disorders.  The veteran underwent a VA orthopedic 
examination in July 1996.  There was no reference to any knee 
disorders.  A November 1997 VA orthopedic examination report 
did not refer to any knee disorders.  

VA treatment records dated from February 1997 to June 1999 
indicated that the veteran was treated for disorders other 
than knee disorders.  A June 1999 VA psychiatric examination 
report noted diagnoses which included chronic pain from chest 
wall injury and forearm and left leg swelling.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records do indicate that he was treated for variously 
diagnosed left and right knee disorders during his periods of 
service.  A December 1970 entry noted that the veteran was 
seen following an injury to the right upper leg, just above 
the knee.  The impression was a contusion.  A March 1971 
entry noted that the veteran was seen with complaints of a 
painful left knee with prolonged standing.  The impression 
was painful left knee with the need to rule out post-
traumatic arthritis.  A subsequent April 1971 entry indicated 
an impression of a painful left knee with the etiology 
unknown.  A May 1971 entry noted that the veteran complained 
of pain in both knees.  The impression, at that time, was 
mild chondromalacia, bilaterally, with no evidence of 
internal derangement.  Additionally, an August 1973 
examination report noted that the veteran had a cylinder cast 
of the left leg and that he had bursitis of the knees.  A May 
1988 treatment entry, apparently during a period of reserve 
duty, noted that the veteran had bilateral bursitis of the 
knees and related an assessment of overuse syndrome.  A 
September 1989 examination report, for reserve purposes, 
noted that the veteran had a trick left knee occasionally, 
with no problems presently.  There was a notation that the 
veteran's lower extremities were normal.  

Additionally, the Board observes that a September 1992 VA 
general medical examination report noted that the veteran 
gave a vague history of knee problems for about fifteen 
years.  The examiner reported that the range of motion and 
stability of the veteran's knees were normal.  The diagnoses 
included history of bursitis of the knees with a normal 
physical examination and left knee unremarkable on physical 
examination.  A September 1992 radiological report, as to the 
veteran's knees, indicated that no significant pathological 
findings were noted.  The Board observes that private and VA 
treatment records dated from September 1992 to June 1999 did 
not refer to complaints of or treatment for any left or right 
knee disorders.  

The Board notes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  The 
clinical and other probative evidence of record simply fails 
to indicate that the veteran presently suffers from a left 
knee disorder or a right knee disorder.  Further, the Board 
notes that the veteran has alleged in statements and 
testimony on appeal that he presently suffers from such 
disorders which originated during his periods of service.  
However, the veteran is not competent, as a lay person, to 
establish that he presently suffers from such disorders, in 
terms of offering a substantiating medical diagnosis.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
report that he suffered knee difficulties during service.  
However, the credible and competent evidence of record does 
not adequately permit the diagnosing or otherwise recognizing 
the onset of such chronic disabilities during service, or for 
that matter, the presence of arthritis within a year of 
service, or otherwise relate the existence of such actual 
current disabilities to the veteran's periods of service.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Accordingly, in the 
absence of competent evidence establishing that the veteran 
suffers from the claimed disorders, the Board concludes that 
the veteran's claims for service connection for a left knee 
disorder and for a right knee disorder are not well-grounded.  
Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

II.  Service Connection for a Left Shoulder Disorder

The veteran's service medical records indicate that he was 
seen in October 1991 with a bruised rib while exercising two 
days earlier.  The assessment was a sprain of the rib cage.  
A November 1991 emergency treatment report noted that the 
veteran complained of left-sided chest pain two hours 
earlier.  He stated that the pain radiated along the axillary 
line.  The assessment was left chest pain, non-cardiac, 
muscular in etiology.  An additional November 1991 entry 
noted that the veteran complained of soreness in the left 
axilla area.  The assessment was musculoskeletal soreness in 
the left axilla area.  A May 1992 physical therapy report 
indicated that the veteran complained of sharp, cold pain in 
his left shoulder with rotation of the neck to the left.  The 
assessment was possible cervical spine compression.  An 
additional May 1992 entry noted that the veteran reported 
that his neck pain had decreased, but that he still had pain 
in the axilla.  The assessment was that he was improving.  A 
May 1992 consultation report indicated an assessment of the 
need to rule out a left rib process.  The examiner reported 
that he doubted that it was muscular given the veteran's poor 
response to physical therapy.  

The veteran underwent a VA general medical examination in 
September 1992.  The veteran reported that as a consequence 
of doing push-ups and favoring his right arm, he put extra 
strain on the musculature of the left axilla and pulled a 
muscle.  It was noted that the veteran reported that he had 
pain for awhile, but that it did not give him much trouble 
presently.  The examiner noted that examination of the 
musculature of the chest in the region of the left axilla 
failed to reveal any evidence of disease.  The diagnoses 
included history of "torn muscle" left axilla ("chest") 
with a normal examination.  

Private treatment records dated from September 1992 to May 
1993 indicated that the veteran was treated for several 
disorders.  A September 1992 report from Duke University 
Medical Center noted that the veteran was seen for left 
lateral rib cage pain.  The impression was probably a trigger 
point due to muscle strain of the intercostals.  An October 
1992 entry noted that the veteran was seen for left shoulder 
and axilla pain.  It was noted that the veteran reported a 
history of persistent pain localized to the left axilla 
primarily, but also occasionally extending into the lateral 
arm and posterior shoulder.  The veteran recalled no specific 
trauma, but did have a sudden episode in October 1991 when 
doing a push-up.  As to an assessment, the examiner noted 
that many of the veteran's symptoms were suggestive of a 
cervical origin for the veteran's pain, although his physical 
examination was not particularly remarkable.  It was noted 
that radiographs did show some degenerative changes in the 
cervical spine.  A May 1993 entry noted that the veteran was 
seen for his left shoulder pain.  

VA treatment records dated from October 1992 to June 1993 
also referred to continued treatment.  An October 1992 entry 
noted that the veteran complained of shooting pain in the 
left chest area and axillary area which radiated to the left 
arm.  The veteran also reported a history of a "torn 
muscle" in his left shoulder which occurred one year 
earlier.  He complained of left neck and shoulder pain with 
radiation down to the fingers.  The diagnosis was 
neuromuscular strain, left neck.  An April 1993 entry 
indicated an impression of left-sided musculoskeletal chest 
pain.  

At the June 1993 hearing on appeal, the veteran testified 
that he had pain in his left shoulder.  He stated that he had 
a torn muscle under his arm.  The veteran also stated that he 
had two lumps there and that it was still sore.  He noted 
that the pain would occur with range of motion.  The veteran 
indicated that the pain started in the chest wall area 
underneath the arm and then would shoot down the arm tingling 
in the fingers.  He also reported some numbness.  

VA treatment records dated from October 1993 to February 1996 
indicated that the veteran continued to receive treatment for 
multiple disorders.  An April 1995 entry noted that the 
veteran complained of left shoulder pain following a motor 
vehicle accident in October 1991.  It was noted that February 
1995 X-rays of the left shoulder and ribs were non-specific.  
An additional May 1995 entry noted that the veteran was seen 
with a long history of numbness down the left lateral arm 
into the hand including all the fingers.  It was noted that 
he had full range of motion of the shoulder.  The assessment 
was left arm numbness.  An August 1995 entry noted an 
assessment of a stable left arm with numbness and pain.  A 
February 1996 entry noted that the veteran complained of left 
shoulder pain, but that the reference to a motor vehicle 
accident was in error.  

The veteran underwent a VA orthopedic examination in July 
1996.  He reported that in August 1990, he suffered an injury 
to his left shoulder and was told that he had pulled muscles.  
The veteran reported that since that time he had continued to 
have numbness in his fingers with chronic pain in the 
shoulder.  The examiner noted that there was objective 
tenderness over the anterior aspect of the joint, but no 
specific swelling, deformity, or loss of motion except that 
severe objective pain occurred in the left shoulder joint on 
forward flexion and abduction.  The diagnosis was residual 
left shoulder injury with moderate disability.  The examiner, 
in an addendum, noted that X-rays in August 1996 revealed 
degenerative joint disease of the left acromioclavicular 
joint.  

VA treatment records dated from February 1997 to August 1997 
indicated that the veteran continued to receive treatment.  A 
July 1997 entry noted that the veteran was seen for left 
shoulder pain.  The assessment was that he was doing well.  
An August 1997 entry noted that the veteran had left shoulder 
pain, which was resolved, and left axillary pain.  A November 
1997 VA orthopedic examination report did not refer to the 
veteran's left shoulder disorder.  A November 1997 
radiological report, as to the veteran's left shoulder, 
indicated an impression of degenerative changes at the 
acromioclavicular joint with sclerosis and osteophyte 
formation.  

VA treatment records dated from February 1998 to June 1999 
indicated that the veteran continued to receive treatment for 
multiple disorders.  March 1998 and May 1998 treatment 
entries noted that the veteran had left axilla pain since 
1990 from a muscle injury.  The assessments included left 
axilla/muscle pain.  An August 1998 entry indicated an 
assessment of cervical neck/left shoulder strain.  A March 
1999 report noted that the veteran had chronic left 
axilla/muscle wall pain since 1990.  The diagnoses referred 
to other disorders.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that the veteran's claimed left 
shoulder disorder became manifest or otherwise originated 
during his periods of active service, during any periods of 
active duty for training and/or inactive duty for training, 
or that arthritis was manifested within one year of service 
separation.  The veteran's service medical records indicate 
that he was treated for complaints as to his left chest, left 
axilla area, and left shoulder area during his period of 
service.  An October 1991 entry noted that the veteran was 
seen with a bruised rib while exercising two days earlier.  
The assessment was a sprain of the rib cage.  A November 1991 
entry noted an assessment of musculoskeletal soreness in the 
left axilla area.  Additionally, the Board notes that a May 
1992 physical therapy report noted that the veteran 
complained of sharp, cold pain in his left shoulder with 
rotation of the neck to the left.  The assessment was 
possible cervical spine compression.  A May 1992 consultation 
report indicated an assessment of the need to rule out a left 
rib process.  

Additionally, the Board observes that a September 1992 VA 
general medical examination report, approximately two months 
after the veteran's separation from service, noted that the 
veteran reported that as a consequence of doing push-ups and 
favoring his right arm, he put extra strain on the 
musculature of the left axilla and pulled a muscle.  The 
examiner noted that examination of the musculature of the 
chest in the region of the left axilla failed to reveal any 
evidence of disease.  The diagnoses included history of 
"torn muscle" left axilla ("chest") with a normal 
examination.  The Board observes that an October 1992 report 
from Duke University Medical Center noted that the veteran 
complained of left shoulder and axilla pain.  He reported a 
history of persistent pain localized to the left axilla 
primarily, but also occasionally extending into the lateral 
arm and posterior shoulder.  The veteran reported a sudden 
episode in October 1991 when doing a push-up.  As to an 
assessment, the examiner indicated that the veteran's 
symptoms were suggestive of a cervical origin and that 
radiographs did show some degenerative changes in the 
cervical spine.  An October 1992 VA treatment entry noted 
that the veteran reported a history of a "torn muscle" in 
his left shoulder which occurred one year earlier.  The 
diagnosis was musculoskeletal strain, left neck.  Additional 
VA treatment records indicated diagnoses which included left 
arm numbness and stable left arm with numbness and pain.  

The Board observes that the first clinical evidence of an 
actually diagnosed left shoulder disorder was pursuant to a 
July 1996 VA orthopedic examination report, approximately 
four years after the veteran's separation from service, which 
noted that the veteran reported that he suffered in injury to 
his left shoulder in August 1990 and was told that he had 
pulled muscles.  The examiner reported that there was severe 
objective pain in the left shoulder joint on forward flexion 
and abduction.  The diagnosis was residual left shoulder 
injury with moderate disability.  The examiner, in an 
addendum, noted that X-rays in August 1996 revealed 
degenerative joint disease of the left acromioclavicular 
joint.  Subsequent VA treatment records noted assessments 
including left axilla/muscle pain and cervical neck/left 
shoulder strain.  A March 1999 report noted that the veteran 
had chronic left axilla/muscle wall pain since 1990.  The 
Board notes that the history noted pursuant to the July 1996 
VA orthopedic examination report, the September 1992 VA 
orthopedic examination report, the October 1992 private and 
VA treatment entries, and the March 1999 VA treatment entry, 
was apparently solely provided by the veteran.  The Board 
observes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  The 
Board also notes that although an examiner can render a 
current diagnosis based on his examination of the veteran, 
without a thorough review of the record, his opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  See Swann v. Brown, 5 Vet.App. 229, 233 (1993).  
The Board observes that there is no indication that the 
examiners, pursuant to the above noted examination reports 
and treatment entries, reviewed the record prior to noting 
such history.  Additionally, the examiners did not relate the 
diagnosed disorders to the veteran's periods of service.  

The Board observes that the veteran has alleged in statements 
and testimony on appeal that his claimed left shoulder 
disorder originated during his periods of service.  However, 
the veteran is not competent, as a lay person, to assert that 
a relationship exists between his periods of service and such 
disorder or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
report that he suffered left shoulder area problems or 
injuries during his periods of service.  However, the 
credible and competent evidence of record does not adequately 
permit the diagnosing of a chronic disability during his 
periods of service, or for that matter, the presence of 
arthritis within one year of active service separation, or 
otherwise relate the existence of the current disability to 
the veteran's periods of service.  Gregory v. Brown, 8 
Vet.App. 563 (1996).  Additionally, the medical evidence of 
record simply fails to relate an opinion to the effect that 
there exists an etiological relationship or nexus between any 
left shoulder area complaints in service and the later 
diagnosed left shoulder disorder.  See Caluza.  In the 
absence of sufficiently probative evidence of a left shoulder 
disorder having origins during the veteran's periods of 
service, the Board concludes that the veteran's claim for 
service connection for a left shoulder disorder is not 
plausible and, therefore, not well-grounded.  Further, the 
Board finds the information provided in the statement of the 
case and other correspondence from the RO sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  Moreover, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

III.  Increased Evaluation for Residuals of a Fracture of the 
Right Ulna

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999).  As 
to the veteran's service-connected right wrist disorder, the 
RO has not assigned separate staged ratings.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed throughout the 
appeal period and that a uniform evaluation is appropriate in 
this case.  

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in October 1990 after falling on his right arm playing 
basketball.  It was noted that he had a history of a forearm 
fracture in the same area in May 1990.  The assessment was 
repeat fracture through the midshaft of the ulna.  An October 
1990 consultation report indicated an assessment of possible 
delayed union of an old fracture (ulna) versus refracture of 
the ulna, midshaft.  The veteran continued to receive 
treatment for his right wrist disorder throughout the 
remainder of his period of service.  A January 1991 entry 
noted an assessment of hypertrophic nonunion, right ulnar 
fracture.  A January 1991 discharge note indicated that the 
veteran underwent an open reduction and internal fixation.  A 
January 1992 entry noted that the veteran underwent hardware 
removal in the right ulna.  A March 1992 entry noted that the 
veteran reported soreness in the wrist whenever he moved the 
wrist at all.  The assessment was decreased pain symptoms, 
maintained strength and range of motion.  

The veteran underwent a VA general medical examination in 
September 1992.  He reported that he had restricted motion 
and pain in the right wrist.  The examiner reported that 
there was a healed incision approximately 3 inches long over 
the distal right ulnar region.  Range of motion of the right 
wrist showed 35 degrees dorsiflexion and 40 degrees palmar 
flexion.  Ulnar deviation was about 35 degrees and radial 
deviation was normal.  The examiner noted that the grip of 
the right hand was about two-thirds that of the left hand.  
The diagnoses included residuals of a fracture of the right 
ulna with limitation of motion of the right wrist.  A 
September 1992 radiological report, as to the right wrist, 
noted that an un-united fracture of the ulna-styloid process 
could not be ruled out.  It was noted that the rest of the 
bones were intact and unremarkable and the joint spaces were 
anatomical.  

In February 1993, service connection was granted for 
residuals of a fracture of the right ulna.  A 10 percent 
disability evaluation was assigned effective July 8, 1992.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 10 
percent evaluation is warranted for malunion of the ulna of 
the major upper extremity with bad alignment.  A 20 percent 
evaluation is warranted for nonunion of the ulna of the major 
upper extremity in the lower half.  A 30 percent evaluation 
requires nonunion in the upper half with false movement, but 
without loss of bone substance or deformity.  38 C.F.R. Part 
4, Diagnostic Code 5211 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).  A 30 percent evaluation 
is warranted for favorable ankylosis of the wrist of the 
major upper extremity.  Ankylosis is considered to be 
favorable when the joint is fixed in 20 degrees to 30 degrees 
of dorsiflexion.  Ankylosis is considered to be unfavorable 
when the joint is fixed in any degree of palmar flexion, or 
with ulnar or radial deviation.  38 C.F.R. Part 4, Diagnostic 
Code 5214 (1999).  Limitation of dorsiflexion of either wrist 
to less than 15 degrees or limitation of palmar flexion of 
either wrist to in line with the forearm warrants a 10 
percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5215 
(1999).  Limitation of supination of either forearm to 30 
degrees or less warrants a 10 percent evaluation.  Limitation 
of pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  A 30 percent evaluation requires that motion be 
lost beyond the middle of the arc.  38 C.F.R. Part 4, 
Diagnostic Code 5213 (1999).  A 10 percent evaluation is 
warranted for superficial poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803 
(1998).  A 10 percent evaluation is warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Private treatment records dated from September 1992 to May 
1993 indicated that the veteran was treated for several 
disorders.  VA treatment records dated from October 1992 to 
June 1993 also referred to continued treatment.  

At the June 1993 hearing on appeal, the veteran testified 
that he still had pain in his right wrist.  He stated that he 
could lift about twenty-five pounds with his right wrist.  
The veteran indicated that he had difficulty with rotation of 
the wrist.  

VA treatment records dated from October 1993 to February 1994 
indicated that the veteran continued to receive treatment for 
multiple disorders.  An October 1993 entry indicated an 
assessment of chronic ulnar wrist pain, status post shaft 
fracture and styloid fracture nonunion.  A February 1994 
entry noted an assessment of right wrist ligamentous injury.  

A December 1994 rating decision increased the disability 
evaluation assigned for the veteran's service-connected right 
wrist disorder to 20 percent effective July 8, 1992.  The 20 
percent disability evaluation has remained in effect.  

VA treatment records dated from April 1995 to August 1997 
referred to continued treatment.  A February 1996 entry noted 
that the veteran had right wrist pain and stiffness status 
post a fall.  

The veteran underwent a VA orthopedic examination in November 
1997.  He reported that his arm hurt all the time and was 
especially bad after making the long drive for the 
examination.  The veteran indicated that he did not have 
flare-ups with the right arm, but that he was in constant 
pain and had limited motion.  The examiner reported that on 
examination of the forearm, the veteran had pronation from 0 
to 60 degrees and supination from 0 to 60 degrees.  The 
examiner indicated that the veteran did have limited motion 
and pain in the wrist and that he apparently wore a splint on 
the wrist.  The examiner noted that on examination of the 
wrist, extension was 50 degrees and flexion was 60 degrees.  
It was noted that ulnar deviation was 30 degrees and radial 
deviation was 10 degrees.  The examiner noted that the right 
wrist joint was quite painful.  The diagnosis was status post 
open reduction and internal fixation of the right ulna with 
limited pronation and supination of the forearm and limited 
motion of the right wrist.  A November 1997 radiological 
report, as to right wrist, indicated an impression of 
findings of the ulna related to an old trauma with no acute 
fractures seen.  

VA treatment records dated from February 1998 to June 1999 
indicated that the veteran continued to receive treatment for 
several disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than nonunion of the 
ulna of the major upper extremity in the lower half.  38 
C.F.R. Part 4, Diagnostic Code 5211 (1999).  The most recent 
November 1997 VA orthopedic examination report noted that the 
veteran reported that his right arm hurt all the time.  He 
indicated that he did not have flare-ups, but that he was in 
constant pain and had limited motion.  The examiner indicated 
that the veteran did have limited motion and pain in the 
wrist and that he apparently wore a splint.  The diagnosis 
was status post open reduction and internal fixation of the 
right ulna with limited pronation and supination of the 
forearm and limited motion of the right wrist.  A November 
1997 radiological report, as to the right wrist, indicated an 
impression of findings of the ulna related to an old trauma 
with no acute fractures seen.  

Additionally, the Board notes that an October 1993 VA 
treatment entry indicated an assessment of chronic ulnar 
wrist pain, status post shaft fracture and styloid fracture 
nonunion.  A September 1992 VA general medical examination 
report noted that the veteran reported that he had restricted 
motion and pain in the right wrist.  The examiner noted that 
the grip in the right hand was about two-thirds that of the 
left hand.  The diagnoses included residuals of a fracture of 
the right ulna with limitation of motion of the right wrist.  
A September 1992 radiological report, as to the right wrist, 
noted that an un-united fracture of the ulna-styloid process 
could not be ruled out.  It was noted that the rest of the 
bones were intact and unremarkable and that the joint spaces 
were anatomical.  The Board notes that the medical evidence 
of record clearly fails to indicate nonunion in the upper 
half of the major upper extremity with false movement, but 
without loss of bone substance or deformity as required for a 
30 percent evaluation under the appropriate schedular 
criteria noted above.  Nonunion in the upper half of the ulna 
with false movement has simply not been shown.  

Additionally, the Board notes that the November 1997 VA 
orthopedic examination report indicated, as noted above, that 
the veteran did have limited motion and pain in the wrist.  
The examiner reported that extension was 50 degrees, flexion 
was 60 degrees, ulnar deviation was 30 degrees and radial 
deviation was 10 degrees.  The examiner noted that on 
examination of the forearm, the veteran had 0 to 60 degrees 
of pronation and supination.  The examiner stated that the 
right wrist joint was quite painful.  The September 1992 VA 
general medical examination report noted, as to range of 
motion of the right wrist, that dorsiflexion was 35 degrees 
and palmar flexion was 40 degrees.  Ulnar deviation was about 
35 degrees and radial deviation was noted to be normal.  The 
Board notes that the veteran's present 20 percent disability 
evaluation exceeds the evaluation he would be entitled to 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 5213, 5215 
(1999).  Further, ankylosis of the left wrist has not been 
shown.  38 C.F.R. Part 4, Diagnostic Code 5214 (1999).  Also, 
the most recent evidence of record does not indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars.  38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804 (1999).  The September 1992 VA 
general medical examination report noted that there was a 
healed incision approximately 3 inches long over the distal 
right ulna.  The Board observes that the veteran has 
testified as to right wrist pain and weakness.  The veteran 
is competent to describe such impairment.  However, the Board 
is satisfied that the 20 percent evaluation encompasses the 
veteran's objectively ascertainable functional impairment due 
to pain, given the extent that there is clinical 
corroboration of subjective claims regarding such impairment.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  Functional impairment 
due to pain supported by adequate pathology and indicative of 
a separate compensable evaluation has not been adequately 
shown by the evidence of record.  Moreover, there is no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly, an increased evaluation 
for residuals of a fracture of the right ulna is not 
warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Service connection for a left knee disorder is denied.  
Service connection for a right knee disorder is denied.  
Service connection for a left shoulder disorder is denied.  
An increased evaluation for residuals of a fracture of the 
right ulna is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

